                                                                           Case 2:21-mc-00022-SPL Document 31 Filed 08/19/21 Page 1 of 3



                                                                     1   Gregory J. Marshall (#019886)
                                                                         Patrick A. Tighe (#033885)
                                                                     2   SNELL & WILMER L.L.P.
                                                                         One Arizona Center
                                                                     3   400 E. Van Buren, Suite 1900
                                                                         Phoenix, Arizona 85004-2202
                                                                     4   Telephone: 602.382.6000
                                                                         Facsimile: 602.382.6070
                                                                     5   E-Mail: gmarshall@swlaw.com
                                                                                 ptighe@swlaw.com
                                                                     6
                                                                         Jordan W. Siev (Pro Hac Vice)
                                                                     7   REED SMITH LLP
                                                                         599 Lexington Avenue, 22nd Floor
                                                                     8   New York, NY 10022
                                                                         Tel: (212) 521-5400
                                                                     9   jsiev@reedsmith.com
                                                                    10   Attorneys for Petitioner Daniel Snyder
                                                                    11
                 One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                    12
                                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                    13
                          Phoenix, Arizona 85004-2202
Snell & Wilmer




                                                                                                   FOR THE DISTRICT OF ARIZONA
                                                                    14
                                  LAW OFFICES

                                  602.382.6000
                                       L.L.P.




                                                                    15
                                                                         In re Application of Daniel Snyder for an
                                                                    16   Order Directing Discovery from Bruce             No. 2:21-mc-00022-SPL
                                                                         Allen Pursuant to 28 U.S.C. § 1782,
                                                                    17                                                    STIPULATED MOTION FOR
                                                                                                                          DISMISSAL WITH PREJUDICE
                                                                    18
                                                                    19
                                                                    20
                                                                    21          In accord with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate
                                                                    22   and jointly move to dismiss this above-captioned action, with prejudice, with each party to
                                                                    23   bear his own respective attorneys’ fees and costs. Because this stipulated motion, if
                                                                    24   granted by the Court, moots the evidentiary hearing scheduled for August 31, 2021 (see
                                                                    25   Docs. 22, 26), the parties further move that the Court vacate the evidentiary hearing
                                                                    26   scheduled for August 31, 2021. A proposed order is attached.
                                                                    27
                                                                    28
                                                                         Case 2:21-mc-00022-SPL Document 31 Filed 08/19/21 Page 2 of 3



                                                                     1      DATED this19th
                                                                                      ___ day of August, 2021.
                                                                     2                                    SNELL & WILMER L.L.P.
                                                                     3
                                                                     4                                By: /s/ Gregory J. Marshall
                                                                                                         Gregory J. Marshall
                                                                     5                                   Patrick A. Tighe
                                                                                                         One Arizona Center
                                                                     6                                   400 E. Van Buren, Suite 1900
                                                                                                         Phoenix, Arizona 85004-2202
                                                                     7
                                                                                                          Jordan W. Siev (Pro Hac Vice)
                                                                     8                                    Reed Smith LLP
                                                                                                          599 Lexington Avenue, 22nd Floor
                                                                     9                                    New York, NY 10022
                                                                    10                                    Attorneys for Petitioner Daniel
                                                                                                          Snyder
                                                                    11
                 One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                    12
                                                                                                          GREENBERG TRAURIG, LLP
                                                                    13
                          Phoenix, Arizona 85004-2202
Snell & Wilmer




                                                                    14
                                  LAW OFFICES

                                  602.382.6000




                                                                                                      By: /s/ Stephanie J. Quincy (w/consent)
                                       L.L.P.




                                                                    15                                   Stephanie J. Quincy
                                                                                                         Aaron J. Lockwood
                                                                    16                                   2375 E. Camelback Road, Suite 700
                                                                                                         Phoenix, Arizona 85016
                                                                    17
                                                                                                          Attorneys for Respondent Bruce Allen
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28

                                                                                                           -2-
                                                                           Case 2:21-mc-00022-SPL Document 31 Filed 08/19/21 Page 3 of 3



                                                                     1                               CERTIFICATE OF SERVICE
                                                                     2         I certify that I electronically transmitted the attached document to the Clerk's
                                                                     3   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                                                                     4   Filing to all CM/ECF Registrants.
                                                                     5                                                /s/ Martin Lucero
                                                                     6
                                                                     7
                                                                     8
                                                                     9
                                                                    10
                                                                    11
                 One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                    12
                                                                    13
                          Phoenix, Arizona 85004-2202
Snell & Wilmer




                                                                    14
                                  LAW OFFICES

                                  602.382.6000
                                       L.L.P.




                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28

                                                                                                                   -3-
